  Case: 1:21-cv-04148 Document #: 1 Filed: 08/04/21 Page 1 of 4 PageID #:1




______________________________________________________________________
                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DISTRICT


DEBORAH J. COSTELLO,                               )
                                                   )
                       Plaintiff,                  )    No: 21 CV 4148
                                                   )
       vs.                                         )
                                                   )
                                                   )
ALPI USA (ORD),                                    )
                                                   ) JURY DEMAND
                                                   )
                        Defendant.                 )
________________________________________________________________________
                              COMPLAINT
                 AS AND FOR A FIRST CAUSE OF ACTION
           (AGE DISCRIMINATION IN VIOLATION TO THE ADEA)

NOW COMES the Plaintiff, DEBORAH J. COSTELLO (“Plaintiff”), by and through

her attorney, MICHAEL T. SMITH & ASSOCIATES, and in complaining of the ALPI

USA (ORD) (“Defendant” or “ALPI”), and states as follows:

                          JURISDICTION AND VENUE
  1.    Plaintiff brings this action for benefits under the Age Discrimination in

Employment Act of 1967 (hereinafter sometimes referred to as the ADEA), 29

U.S.C. § 621-634, under the specific provisions of the Age Discrimination in

Employment Act, viz. 29 U.S.C. § 626(c).

  2.    Jurisdiction of this action is conferred upon the Court by Section 7(b) of the

Age Discrimination in Employment Act, 29 U.S.C. § 626 (b) and Venue 28 U.S.C. §

1331.

  3.    The employment practices hereafter alleged to be unlawful where and are

now being committed in the Northern District of Illinois, Eastern Division.
   Case: 1:21-cv-04148 Document #: 1 Filed: 08/04/21 Page 2 of 4 PageID #:2



                                      PARTIES

  4.    Plaintiff is an adult person and a resident of Des Plaines, Cook County, State

of Illinois.

  5.    Plaintiff is an employee of ALPI, since June of 1977.

  6. At all times relevant, ALPI is a corporation and doing business in the State of

Illinois.


  7. ALPI is an employer within the meaning of the ACT and has been at all times

material to the allegations herein.


                              STATEMENT OF FACTS

  7.    Plaintiff was a Office Supervisor/Air Import Specialist working from the Elk

Grove facility.

  8.    At all times relevant, ALPI and has continuously had and now have at least

fifteen or more (15) employees.

  9.   Plaintiff was 61 years of age at the relevant times and falls within the group

protected by the ADEA.

 10. At all times material herein and hereinafter mentioned ALPI has engaged in

and employed its employees, at all times material herein, engaged in commerce

within the meaning of the ADEA.

11.    ALPI i s an employer within the meaning of the ADEA.

12. While meeting the minimum standards of her employer, the defendant willfully

discriminated against plaintiff because of her age by treating her differently in

terms and conditions of employment, ALPI by causing unjustified reviews and

causing her to be furloughed on March 27, 2020 and terminated on May 8, 2020.

                                           2
  Case: 1:21-cv-04148 Document #: 1 Filed: 08/04/21 Page 3 of 4 PageID #:3




13.      As a result of ALPI’s actions the Plaintiff has been deprived of wages and

employment benefits from said demotion.

14.     In addition, the Plaintiff seeks to be reinstated to her prior position and

protected with injunctive relief, but if she is not reinstated, she will continue to be

deprived of wages and employment benefits in the future.

15. ALPI’s conduct was at all times willful and wanton entitling the Plaintiff to

liquidated damages.

                               PROCEDURAL FACTS

16.     Plaintiff protested her unlawful treatment filed charges of the discrimination

herein alleged with the Equal Employment Opportunity Commission at Chicago

(“EEOC”), Illinois. A true and correct copy of the Charge of Discrimination is

attached hereto as Exhibit “A” and incorporated herein. The EEOC did then issue a

Notice of Right to Sue letter on May 7, 2021. A true and correct copy of the Notice of

Right to Sue is attached hereto as Exhibit “B” and incorporated herein.

 17.    This action has been timely filed within ninety (90) days of the receipt of the

Notice of Right to Sue

 WHEREFORE, the Plaintiff prays that the court order such relief as is necessary

to make the plaintiff whole, including:

       1. Injunctive relief including reinstatement;

       2. Damages, including loss of pay and benefits;

       3. Statutory liquidated damages due to the ALPI's willful conduct;

       4. Attorneys' fees and costs incurred in this action

       5. Such other relief as is just and equitable.


                                              3
 Case: 1:21-cv-04148 Document #: 1 Filed: 08/04/21 Page 4 of 4 PageID #:4




   6. The plaintiff requests a jury trial of this action.



                              DEBORAH J. COSTELLO
                               BY:/s/ Michael T. Smith
                                  Michael T. Smith
                                    Trial Attorney

Michael T. Smith #6180407IL
10 N. Martingale Road
Suite 400
Schaumburg, Illinois 60172
(847) 895-0626




                                          4
